 

Fill in this information to identify your case:

Case 19-26195 Doc1 Filed 12/06/19 malcnes QA

United States Bankruptcy Court forthe: DISTRICT OF MARYLAND PE hae i Bad
ZSISDEC -6 AH 10: 49

 
 

Case number (i. Chapter you are filing under:
Chapter 7

2 Chapter 11

 

  
  

 

  

QO) Chapter 12
(2 Chapter 13

= 2 Check if this is an
amended filing

Official Form 101 ath CaN SSy

Voluntary Petition for Individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
Wie the name that is on your DORELLA
identification (for example First name First name
your driver's license or NICOLE
passport). Middle name Middle name
Bring your picture FOUNTAIN
identification to your meeting —- Last name Last name
with the trustee.
Suffix (Sr., Jr., th, i) Suffix (Sr., Jr, 4, Il)
2. All other names you DORELLA
have used in the last 8 Fast name First name
years
include your married or Middle name Middle name
maiden names. BROWN
Last name Last name
First name First name
Middie name Middie name
Last name Last name
%. your Sotial Secuty. wa - xx-_8 8 8 fj XXX = XK =
number or federal OR OR
individual Taxpayer
identification number 9 — O&K — 9x - xm -
(ITIN)
Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 1

 
 

IS dena qnacnn—an—an—ma« « +i sn sc cc ce (SAI OO OE ee

Case 19-26195 Doc1 Filed 12/06/19 Page 2 of 66

Debtor 1

DORELLA N. OUNTAIN Case number (4 mown),
Name

First Name Middie Last Name

 

4. Any business names

About Debtor 1:

CD J have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

 

 

 

 

 

 

 

and Employer C1 f have not used any business names or EINs.
identification Numbers
(EIN) you have used in QUEEN-ISH TENDENCIES COLLECTION
the last 8 years Business name Business name
Include trade names and
doing business as names Business name Business name
XX-XXXXXXX -
eNom ENT
rs aN TT
5. Where you live if Debtor 2 lives at a different address:
6107 BREEZEWOOD COURT
Number Street Number Street
303
GREENBELT MD 20770
City State ZIP Code City State ZIP Code
PRINCE GEORGE'S COUNTY
County County

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

tf Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number _— Street

Number —s Street

 

 

 

 

P.O. Box P.O. Box
City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for

(i Over the last 180 days before filing this petition, |

 

 

 

 

Q Over the last 180 days before filing this petition, |

 

 

 

 

 

 

ptcy have lived in this district longer than in any other have lived in this district longer than in any other
district. district.
(CD | have another reason. Explain. (J t have another reason. Explain.
(See 28 U.S.C. § 1408.) (See 28 U.S.C. § 1408.)
Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 2

 
 

Case 19-26195 Doc 1

Debtor 1

DORELLA N. FOUNTAIN
First Name Middie Name

 

 

Filed 12/06/19 Page 3 of 66

Case number (# kow)
Last Name

Teli the Court About Your Bankruptcy Case

7. The chapter of the
Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

i Chapter 7
CJ Chapter 11
L) Chapter 12
(2 Chapter 13

 

8. How you will pay the fee

U2 | will pay the entire fee when I file my petition. Please check with the clerk's office in your
focal court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attomey may pay with a credit card or check

with a pre-printed address.

CI I need to pay the fee in installments. If you choose this option, sign and attach the Application
for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

1 request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

9. Have you filed for @ No
bankruptcy within the
last 8 years? Cl Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy 4 No
cases pending or being
filed by a spouse who is CO Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known.
MM /DD/ YYYY
11. Do you rent your CINo. Go to line 12.
residence? il Yes. Has your landlord obtained an eviction judgment against you?
(4 No. Go to line 12.
( Yes. Fill cut Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of thés bankruptcy petition.
Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 3
Case 19-26195 Doc1 Filed 12/06/19 Page 4 of 66

Debtor 4 DORELLA N. FOUNTAIN Case number (om
First Name Middle Name

Last Name

‘riser Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor [Z) No. Go to Part 4.
of any full- or part-time
business? (3 Yes. Name and location of business

 

individual, and is not a Name of business, if any
separate legal entity such as
a corporation, partnership, oF

 

if you have more than one

sole proprietorship, use a
separate sheet and attach it

to this petition. City 5 ZPC

 

 

Check the appropriate box to describe your business:

(2 Health Care Business (as defined in 11 U.S.C. § 101(27A))
CJ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
CJ Stockbroker (as defined in 11 U.S.C. § 101(53A))

CJ) Commodity Broker (as defined in 11 U.S.C. § 101(6))

(2 None of the above

 

 

+3. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadtines. if you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax retum or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

are you a small business
debtor?
(2 No. | am not filing under Chapter 11.
For a definition of smai/ am er
business debtor, see CI No. [| am filing under Chapter 11, but | am NOT a smail business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.
C) Yes. | am filing under Chapter 11 and | am a smafi business debtor according to the definition in the
Bankruptcy Code.

ies Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

 

14. Do youownorhave any [Jno

ro that poses or is
cleged > pose a threat CQ] Yes. What is the hazard??

 

of imminent and
identifiable hazard to

 

pubic heaith or safety?

Or do you own any
property that needs if immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property??
Number Street

 

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
 

Case 19-26195 Doc 1

Debtor 1 DORELLA N. FOUNTAIN
First Name Middle Name Last Neme

 

Filed 12/06/19 Page 5 of 66

Case number (it mown),

Fleece Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever fing fee
again.

Official Form 101

About Debtor 1:

You must check one:

bd | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.
Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(2 | received a briefing from an approved credit
counseling agency within the 180 days before !
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CD t certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, aitach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
required you to fe this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for banicuptcy.

ff the court is satisfied with your reasons, you must
stil receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
deveioped, if any. ff you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

() 1 am not required to receive a briefing about
credit counseling because of:

CQ incapacity. | have a mental iiness or a mental
deficiency that makes me
incapabie of realizing or making
rational decisions about finances.

(CI Disabiity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after !
reasonably tried to do so.

(0 Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a

briefing about credit counseling, you must file a

motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

LJ | received a briefing from an approved credit
counseling agency within the 180 days before !
filed this bankruptcy petition, and | received a
certificate of compiction.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

LJ 1 received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
pian, if any.

LJ | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after i made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is fmited to a maximum of 15
days.

Ct am not required to receive a briefing about
credit counseling because of:

LJ incapacity. | have a mentat iliness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q) Disability. | My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

CQ) Active duty. | am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for individuals Filing for Bankruptcy page 5
 

Case 19-26195 Doc 1

Debtor 1
First Neme

DORELLA N. FOUNTAIN

Middle Name

Filed 12/06/19 Page 6 of 66

Case number (i mown),
Last Name

FER taser Tuese cnostions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

(1 No. Go to line 16b.
WA Yes. Go to fine 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

CJ No. Go to line 16c.
LI Yes. Go to ine 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

CI No. fam not fing under Chapter 7.

 

 

 

 

 

 

 

Do you estimate that after WA Yes. 1 am fing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and Wi No
administrative expenses
are paid that funds will be OI Yes
available for distribution
to unsecured creditors?
18. How many creditorsdo (4 1-49
you estimate that you U2 50-99
owe? (2 100-199
( 200-999
19. How much do you W $0-850,000
estimate your assets to (1: $50,001-$100,000
be worth? (2 $100,001-$500,000
CQ) $500,001-$1 milion
20. How much do you (2 $0-$50,000
estimate your abilities (2 $50,001-$100,000
to be? ( $100,001-$500,000
(C} $500,001-$1 milion
EEE == 2
| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.
If [have chosen to file under Chapter 7, ! am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of
title 11, United States Code. | understand the relief available under each chapter 7, and | choose to proceed under
Chapter 7.
If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
| request retief in accordance with the chapter of title 11, United States Code, specified in this petition.
| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 US. §§ 152, 1341, 1519, and 3571.
x x
Signature of Debtor 1 | Signature of Debtor 2
Executed on 1 ol 4 Executed on
MM YYYY MM/ DD /YYYY
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6
 

Case 19-26195 Doc1 Filed 12/06/19 Page 7 of 66

Debtor 1 DORELLA N. FOUNTAIN Case number (7 mown,

First Neme Middbe Name Last Name

 

 

 

For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attomey themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.
if you are represented by

an attomey, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U_S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. if that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must fist all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or property claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attomey, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be famitiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

CI No

Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

L] No

2 Yes

Did you pay or agree to pay someone who is not an attomey to help you fill out your bankruptcy forms?
4 No

CJ Yes. Name of Person .
Altach Baniauptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attomey may cause me to lose my rights or property if ! do not property handle the case.

x Qublo TE x

Signature of Debtor? Signature of Debtor 2

Date 7 Los 2019 Date
MM/‘DD LYYYY MM/ DD /YYYY

 

Contact phone 2406406976 Contact phone

Cedl phone 2408406976 Cell phone

 

Email address DORELLA BROWN@GMAIL.COM Email address

 

  

RTE

Official Form 101 Voluntary Petition for individuais Filing for Bankruptcy page 8
 

i
;

|

i
i

 

 

Case 19-26195 Doc1 Filed 12/06/19 Page 8 of 66

Fiitin this information to identify your case:

Debtor 1 DORELLA N. FOUNTAIN

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the. DISTRICT OF MARYLAND

Case number
(if known)

 

 
  

Check if this is an
amended filing

 

 

Official Form 106Sum

 

Summary of Your Assets and Liabilities and Certain Statistical Information — 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

 

 

 

 

 

 

 

ta. Copy line 55, Total real estate, from Schedule A/B s____ 0.00
1b. Copy line 62, Total persona! property, from Schedule A/B $ 1875.00
4c. Copy line 63, Total of all property on Schedule A/B $ 1875.00
ese Summarice Your Liabilities
Your liabilities

Amount you owe

| 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you fisted in Cohumn A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ 0.00
| 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) $ 0.00

3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/F oo... ...ccceccececccccseesececenee

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F _..-esecsensccceesseensonseesss +s 236945.34

 

 

 

Your total liabilities $ _236945.34 |

 

Tune Summarize Your income and Expesses

|
i

i

 

4. Schedule I: Your income (Official Form 1061)

Copy your combined monthly income from line 12 of Schedule | $ 1500.00

 

5. Schedule J: Your Expenses (Official Form 106J)

Copy your monthly expenses from line 22c of Schedule J $ 2200.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1
 

 

Case 19-26195 Doc1 Filed 12/06/19 Page 9 of 66

Debtor 4 DORELLA N. FOUNTAIN Case number (it ioe),

 

First Name Middle Name Last Name

ive Answer These Questions for Administrative and Statistical Records

 

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

LJ No.
i Yes

 

7. What kind of debt do you have?

this form to the court with your other schedules.

| Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fil out lines 8-9q for statistical purposes. 28 U.S.C. § 159.

O Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

 

 

 

 

 

 

 

 

 

 

 

|. Form 1228-1 Line 11: OR. Form 1228 Line 11° OR. Fem 12264 Lie 14. eo Onn s___ 3931.67
| 9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:
Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) ss 0.00
9d. Student loans. (Copy line 6f.) s____—_—-191709.00.
| 9. Obligations arising out of a separation agreement or divorce that you did not report as 5 0.00
priority claims. (Copy line 6g.) a
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +5 0.00
9g. Total. Add fines 9a through 9f. $ 191709.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical information page 2
 

 

Case 19-26195 Doc1 Filed 12/06/19 Page 10 of 66

Fill in this information to identify your case and this filing:

 

Detor1  DORELLAN. FOUNTAIN
—

Name Middie Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe. DISTRICT OF MARYLAND

Case number

 

 

C) Check if this is an

 

 

 

amended filing
Official Form 106A/B
Schedule A/B: Property 42115

In each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

Ziamie Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
Wi No. Go to Part 2.
LJ Yes. Where is the property?

 

 

 

 

 

 

 

What is the property? Check ail that apply. Do not deduct secured claims or exemptions. Put
Q Single-family home the amount of any secured claims on Schedule D:
1.1. sce be cha Creditors Who Have Claims Secured by Property.
Sioa “Favela ot — U Duplex or mutt-unit bulking
(3 Condominium or cooperative Current value of the Current value of the
U2 Manufactured or mobile home entire property? portion you own?
U) tang $ $
O Investment property
- (3 Timeshare Describe the nature of your ownership
City State ZIP Code Oc interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
(J Debtor 1 only
County C} Debtor 2 only
O Debtor + and Debtor 2 only CI Check if this is community property

(2 At teast one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local

 

 

 

 

 

 

 

 

property identification number:
f you own or have more than one, list here:
What is the property? Check ail that apply. Do not deduct secured claims or exemptions. Put
(2 Single-family home the amount of any secured claims on Schedule D:
1.2. eee pa Creditors Who Have Claims Secured by Property.
Street address, if available, or other description a Duplex or muft-unit building
Q Condominium or cooperative Current value of the Current value of the
LJ Manufactured or mobile home entire property? portion you own?
CJ Land $ $
(CJ investment property
2 Timeshare Describe the nature of your ownership
City State ZIP Code interest (such as fee simple, tenancy by
OQ other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
(2 Debtor 4 onty
County (2 Debtor 2 only
(C] Debtor 1 and Debtor 2 only () Check if this is community property
(C1 At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1
 

Case 19-26195 Doc 1

DORELLA N. FOUNTAIN

Middle Name

Debtor 1
Last Name

1.3.

 

Street address, if available, or other description

 

 

State ZIP Code

 

County

2, Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here.

 

What is the property? Check ali that apply.
(2 singie-tamiay home

Q Duplex or multi-unit building

Q Condominium or cooperative
(Manufactured or mobile home

CY tang

(I investment property

L) Timeshare

CI other

 

Who has an interest in the property? Check one.
(2 Debtor 1 onty

C Debtor 2 only

C) Debtor 1 and Debtor 2 only

QO Atleast one of the debtors and another

 

Filed 12/06/19 Page 11 of 66

Case number (i mown),

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

(C2 Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

$ 0.00

 

 

 

 

BEES vescrine Your Vehicies

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. if you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport uility vehicles, motorcycles

bd No
C3 Yes
3.1. Make:
Model:
Year:
Approximate mileage:
Other information:

 

 

 

 

if you own or have more than one, describe here:

3.2. Make:
Model:
Year.
Approximate mileage:
Other information:

 

 

 

 

Official Form 106A/8

Who has an interest in the property? Check one.
C2 Debtor 1 only

C2 Debtor 2 onty

CJ Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

(C2 Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
(2 Debtor 1 onty

LI Debtor 2 only

(C2 Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

(i Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 2
 

Case 19-26195 Doc 1

 

 

 

 

 

Debtor 4 DORELLA N. FOUNTAIN Case number (mown),
First Name Middle Name

3.3. Make: Who has an interest in the property? Check one.
Model: (2 Debtor 1 only
y. (2 Debtor 2 only
ear (2 Debtor 1 and Debtor 2 only
Approximate mileage: (2 At least one of the debtors and another
Other information:

(CJ Check if this is community property (see
instructions)

3.4. Make: Who has an interest in the property? Check one.
Model: (1 Debtor 4 only
¥ (J Debtor 2 only
ear Q Debtor 1 and Debtor 2 only
Approximate mileage: CL) At least one of the debtors and another
Other information:

 

 

 

 

Cl Check if this is community property (see
instructions)

Filed 12/06/19 Page 12 of 66

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercrafi, fishing vessels, snowmobiles, motorcycle accessories

i No
Q Yes
4.1, Make:
Model:
Year:
Other information:

 

 

 

 

if you own or have more than one, list here:

 

 

 

 

Who has an interest in the property? Check one.
LJ Debtor 1 only

U2 Debtor 2 onty

(J Debtor 4 and Debtor 2 only

(J At least one of the debtors and another

Q Check if this is community property (see
: ions)

Who has an interest in the property? Check one.

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

 

 

4.2. Make: Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Model: Oy beter # iy Creditors Who Have Claims Secured by Property.
Debtor 2
Year. O pebt to De 2 only Current value of the Current value of the
Other information: CO At least one of the and entire property? portion you own?
C2 check if this is community property (see s.
instructions)
5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages 0.00
you have attached for Part 2. Write that number here > P—_
Official Form 106A/B Schedule A/B: Property page 3

 
 

Case 19-26195 Doc 1

Filed 12/06/19 Page 13 of 66

 

 

 

Debtor 4 DORELLA N. FOUNTAIN Case number (7 moun)
First Name Middle Name Last Name
izisecte Describe Your Personal and Houschold items

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Do you own or have any legal or equitable interest in any of the following items? portion you own?
Do not deduct secured claims
or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
UO No
Wd Yes. Describe......... BED, BEDDING, COOKING UTENSILS, COUCH, EATING UTENSILS, $ 400.00
MICROWAVE, PICTURE FRAMES, AND TOWELS TT
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment, computers, printers, scanners; music
collections; electronic devices including celi phones, cameras, media players, games
C1 No
\@ Yes. Describe.........| SMARTPHONE AND TV $ 300.00
8. Collectibles of value
Exampies: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
W No
QO) Yes. Describe.......... $ 0.00
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
bl No
CI Yes. Describe.......... $ 0.00
10. Firearms.
A No
C2 Yes. Describe... $ 0.00
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
QO No
Wd Yes. Describe........... ALL CLOTHES AND FOOTWEAR $ 200.00
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
Q) No
@ Yes. Deseribe........... COSMETIC JEWELRY $ 10.00
13. Non-fann animais
Examples: Dogs, cats, birds, horses
LJ No
1 Yes. Describe. CATS AND DOG $ 150.00
14. Any other personal and household items you did not already list, including any health aids you did not list
W No
QO Yes. Give specific $ 0.00
information. .............; OT
15. Add the dollar value of ail of your entries from Past 3, including any entries for pages you have attached $ 1060.00
for Part 3. Write that number here
Official Form 106A/B Schedule A/B: Property page 4

 
 

Case 19-26195 Doc1 Filed 12/06/19 Page 14 of 66
pettor1 4 DORELLAN. FOUNTAIN Case number iriecun

‘First Name Middle Name Cast Name

 

 

 

Do you own or have any legal or equitable interest in any of the folowing? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
QO) No
Yes on $ 150.00

 

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. if you have multiple accounts with the same institution, list each.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i No
i 7 institution name:
17.1. Checking account: CAPITAL ONE $ 0.00
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account $
17.5. Certificates of deposit: $
17.6. Other financial account: _CAPITAL ONE 5 0.00
17.7. Other financial account: $
17.8. Other financial account. $
17.9. Other financial account. $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
i No
CI Yes... Institution or issuer name:
3
$
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
Wi No Name of entity. % of ownership:
(Cl Yes. Give specific % $
ink tion about
them % $
% $

 

Official Form 106A/B Schedule A/B: Property page 5
 

Case 19-26195 Doc1 Filed 12/06/19 Page 15 of 66
Debtor 4 DORELLA N. FOUNTAIN Case number (i mown),

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i No
(I Yes. Give specific _fssuer name
information about
them... 3
3
$
21. Retirement or pension accounts
Examples: interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
Wi No
(2 Yes. List each
account separately. Type of account: Institution name:
401(k) or sirnilar plan: $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landiords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
CJ No
a VOS oe Institution name or individual:
Electric: $
Gas: $
Healing oil: $
Security deposit on rental unit: FRANKLIN PARK $ 665.00
Prepaid rent: $
Telephone: $
Water. $.
Rented furniture: 5
Other. $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
Wi No
OO) Yes. Issuer name and description
$
$
$
Official Form 106A/8 Schedule AJB: Property page 6
 

 

Case 19-26195 Doc1 Filed 12/06/19 Page 16 of 66
Debtor 1 DORELLA N. FOUNTAIN Case number (#inown)

Last Name

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b){1).
Wi No

VCS arene institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit
i No
CJ Yes. Give specific
information about them.... 1$ 0.00

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: intemet domain names, websites, proceeds from royalties and licensing agreements
i No
( Yes. Give specific
information about them... '$ 0.00

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

 

 

 

 

 

Wi No
Cl Yes. Give specific |
information about them.... | $ 0.00
Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
Claims or exemptions.
28. Tax refunds owed to you
Wi No
CI Yes. Give specific information | Federal: $
about them, inchuding whether '
you already flied the retums | State:
ind the a ceesesenecnsnneetesenee
a tax years. | . $
29. Family support

Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

 

 

 

 

©) Yes. Give specific information..............
| Alimony: $
Maintenance: $.
Support: $.
Divorce settlement: $
}
Property settlement. §

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
4 No .
Q] Yes. Give specific information.............. '
ig 0.00

 

 

Official Form 106A/8 Schedule AJB: Property page 7
 

 

Case 19-26195 Doc1 Filed 12/06/19 Page 17 of 66
Debtor 4 DORELLA N. FOUNTAIN Case number (known)

First Name Middle Name Last Name

 

31. interests in insurance policies
Examples: Heatth, disability, or life insurance;health savings account (HSA);credit, homeowner's, or renters insurance

1 No

 

 

UO) Yes. Name the insurance company = Company name: Beneficiary: Surrender or refund value:
of each policy and lst its value. ...
$
$
$

 

32, Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.
1A No
(2 Yes. Give specific information............. 0.00

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue
iA No
(2 Yes. Describe each claim. .............-

 

ls 0.00

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

i No
C1 Yes. Describe each daim. | 0.00

 

 

35. Any financial assets you did not already list

2 No
L] Yes. Give specific information... $ 0.00

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here > |[s ___—815.00

 

 

 

 

Tite Describe Any Business-Related Property You Own or Have an interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
(2 No. Go to Part 6.
L} Yes. Go to line 38.

Current value of the
portion you own?

 

Do not deduct secured claims
or exemptions.
38. Accounts receivable or commissions you already earned
Q No
C} Yes. Describe....... :

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

C} No

 

O
i
-

 

Official Form 106A/B Schedule AJB: Property page 8
 

 

Case 19-26195 Doc1 Filed 12/06/19 Page 18 of 66
Debtor 1 DORELLA N. FOUNTAIN Case number (iinown)

First Name Middle: Name Last Name

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

 

 

 

 

 

 

 

 

42. interests in partnerships or joint ventures
CI No

CI Yes. Describe... Name of entity: % of ownership:

43. Customer lists, maiting lists, or other compilations
Ci No
CD Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

(3 No

tf

 

QO) Yes. Deseribe........

 

 

44. Any business-related property you did not already fist
C No

 

 

 

 

 

aya FF AR HF HH

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached

for Part 5. Write that number here >

 

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an interest In.

if you own or have an interest in farmiand, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
6 No. Go to Part 7.
(2 Yes. Go to line 47.

Current value of the
portion you own?

 

 

 

Do not deduct secured claims
or exemptions.
47. Farm animais

2 No

[2 ]
|
| §

Official Form 1064/8 Schedule A/B: Property page 9
 

 

Case 19-26195 Doc1 Filed 12/06/19 Page 19 of 66
Debtor 1 DORELLA N. FOUNTAIN Case number (# known),

First Name Middle Name Last Name

 

 

 

 

49.Fasm and fishing equipment, implements, machinery, fixtures, and tools of trade
C] No

CB Yes. cea

 

 

 

 

50. Farm and fishing supplies, chemicals, and feed
UO No

 

 

 

51. Any farm- and cornmercial fishing-related property you did not already list
(J No

Cl Yes. Give specific
information. ............ . $

 

 

 

 

52. Add the doliar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here >

 

 

0.00

 

ries! Describe All Property You Own or Have an interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?

 

 

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here > $

 

 

iti List the Totals of Each Part of this Form

 

55. Part 1: Total real estate, line 2 > §$

 

56, Past 2: Total vehicles, line 5 $ 0.00
57.Part 3: Total personal and household items, line 15 $ 1060.00
58. Part 4: Total financial assets, line 36 $ 815.00
59. Part 5: Total business-related property, line 45 $ 0
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00

61.Part 7: Total other property not listed, line 54 +5 0

 

1875.00

 

 

62. Total personal property. Add lines 56 through 61, _................. $ Copy personal property total 3 +

 

0.00

1875.00

 

 

63. Total of all property on Schedule A/B. Add fine 55 + Ene 62. $

 

1875.00

 

Official Form 106A/8 Schedule A/B: Property

page 10

 

 

 
 

 

 

Case 19-26195 Doc1 Filed 12/06/19 Page 20 of 66

Fillin this information to identify your case:

Debtor 1 DORELLA N. FOUNTAIN

Fist Name Middle Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

Case number C3 Check if this is an
{i known) amended filing

 

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information.

Using the property you fisted on Schedule A/B: Property (Official Form 106A/B) as your source, tist the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
{2 You are claiming state and federal nonbankrupicy exemptions. 11 U.S.C. § 522(b)(3)
C2 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you fist on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and fine on Current value of the = Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

 

 

Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption.

Schedule A/B
Brief | __ HOUSEHOLD GooDs $ 40000 Wg 400.00 Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (b)(¢
Line from Q 100% af fair market value, up to
Schedule AB: & any applicable statutory limit
Brief ition: ELECTRONICS $ 300.00 $ 300.00 Md. Code Ann., [Cts. & Jud. Proc.) § 11-504 (b)(¢
Line from ; (2 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief a CLOTHES $ 20000 Dg 200.00 Md. Code Ann., {Cts. & Jud. Proc] § 11-504 (b)(<
Line from C2 100% of fair market value, upto —- Md. Code Ann., [Cts. & Jud. Proc.) § 11-504 (b)(
Schedule A/B: 11 any applicable statutory limit en

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
i No
UI Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
No
CJ Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 6
 

Case 19-26195 Doc 1
DORELLA N. FOUNTAIN

 

Filed 12/06/19 Page 21 of 66

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 _ Case number (it mown,
First Name Middle Name Last Name.
rises Additional Page
Brief description of the property and line Curent value ofthe Amount of the exemption you claim Specific laws that allow exemption
on Schedtle A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief ea JEWELRY $ 10.00 wf $ 40.00 Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (b)(é
Line from 12 CL) 100% of fair market value, up to Md. Gode Ann., [Cts & Jud. Proc.] § 11-504 (f)(1
Schedule AB: any applicable statutory limit I rood § 11-504 (Ot
description: PERSONAL ANIMALS $ 150.00 Ws 150.00 Md, Code Ann., (Cis. & Jud, Proc.] § 11-504 (b)(<
Line from (C 100% of fair market value, up to
Schedule A/B: 13 any applicable statutory limit
Brief . CASH $ 150.00 Ww $ 150.00 Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (b)(
Line from : 16 £3 100% of fair market value, up to
Schedule AB. any applicable statutory lmmit
ore f tion: CAPITAL ONE $ 0.00 a $ 0.00 Md. Code Ann., (Cts. & Jud. Proc. § 11-504 (b)(E
Line from , 7 C1 100% ot fai mat value. UP TO 44, Code Ann, [Cts, & Jud Proc § 11-504 (1
AB: any . ory limit . ., (Cts. . Proc.

Bret iption: CAPITAL ONE $ 00 if $ 0.00 Md. Code Ann., [Cis. & Jud. Proc.) § 11-504 (b)(E
Line from 2 100% of fair market value, up to
Schedule A/B- Av any applicable statutory limit Md. Code Ann., [(Cts. & Jud. Proc.} § 11-504 ((1
Boe intion: FRANKLIN PARK $ 665.00 Af $ 865.00 Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (b)(é
Line from 22 (2 100% of fair market value, up to code Ann. 16 proc} § 11-504 (1
Schedule AB. any applicable statutory limit Md. > [Cts & Jud. Proc.) § 17-504 (f)¢
Brief
description: $ Os
Line f £3 100% of fair market value, up to
Schedule AB. 7 any applicable statutory limit
Brief
description: $ Os
Line from (2 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from (2 100% of fair market value, up to
Schedule AB: ———— any applicable statutory fimit
Brief
description: $ Lis
Line from L. 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Lis
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: § Os
Line from C2 100% of fair market value, up to
Schedule A/B: 7777 any applicable statutory limit

Official Form 106C

Schedule C: The Property You Claim as Exempt

page 2
 

Case 19-26195 Doc1 Filed 12/06/19 Page 22 of 66

Fillin this information to identify your case:

bebtor1 4 DORELLAN. FOUNTAIN

First Name Middle Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the. DISTRICT OF MARYLAND

Case number

{if known) L) Check if this is an
: amended filing

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
a No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
(J Yes. Fill in all of the information below.

 

 

BEERRED bist an secured Cisims

2. List all secured claims. if a creditor has more than one secured claim, list the creditor separately
for each claim. if more than one creditor has a particular claim, list the other creditors in Part 2.

Column A Column B Column C
Amount of claim Value of collateral. Unsecured

 

 

 

 

 

 

 

 

 

 

2 Debtor 4 and Debtor 2 only
(2 Atleast one of the debtors and another

CJ Check if this claim relates to a
community debt

Date debt was incurred

{ 22

 

Creditors Name

C2 Statutory lien (such as tax ien, mechanic's lien)
( Judgment lien from a lawsuit
(Other (including a right to offset)

Last 4 digits of account number
Describe the property that secures the claim: $ $

 

 

Number Street

 

 

 

 

 

City State ZIP Code

Who owes the debt? Check one.

(2 Debtor 4 onty

CQ Debtor 2 only

(2 Deator 1 and Debtor 2 onty

2 Atieast one of the debtors and another

(2 Check if this claim relates to a
community debt

Date debt was incurred

 

Add the dodlar value of your entries in Column A on this page. Write that number here:

As of the date you file, the claim is: Check all that apply.

C2 Contingent

C2 Uniiquidated

CQ) Disputed

Nature of lien. Check all that apply.

(CD An agreement you made (such as mortgage or secured
car loan)

C2 Statutory fen (such as tax fien, mechanic's tien)

2 Judgment tien from a tawsuit

(2 Other (including a right to offset)

Last 4 digits of account number

bo

deduct that supports this. . portion
As much as possible, list the claims in alphabetical order according to the creditor's name. vee claim ifany
[24] Describe the property that secures the claim: $ $ $
Creditor's Name
Number Street
As of the date you file, the claim is: Check all that apply.
O Contingent
(2 Untiquidated
City State ZIP Code C2 bisputea
Who owes the debt? Check one. Nature of tien. Check ali that apply.
(2 Debtor 1 onty C1 An agreement you made (such as mortgage or secured
2 debtor 2 only car loan)

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

page 1

 
 

1
+
{

i
i

i

 

 

EEE EEE ee

Case 19-26195 Doc1 Filed 12/06/19 Page 23 of 66

Fill in this information to identify your case:

Debtor1  DORELLAN. FOUNTAIN

First Name Middle Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptey Court forthe: DISTRICT OF MARYLAND

ca he Q) Check if this is an
(ff known) " amended filing

 

 

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims 12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired jeases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

iclamee List AN of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?
0 No. Go to Part 2.
U ves.

;2 List ai of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For

each claim listed, identify what type of claim it is. if a claim has both priority and nonpriority amounts, list that daim here and show both priority and i
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority i
unsecured claims, fill out the Continuation Page of Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3. :

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.) :
Total claim Priority Nonpriority |
amount amount :

 

2.1

i

 

 

 

 

 

 

 

Last 4 digits of account number $ $ $
Priority Creditor's Name —
: When was the debt incurred?
: Number Street
As of the date you fife, the claim is: Check all that apply.
City State ZIP Code LI Contingent
C) Unliquidated
Who incurred the debt? Check one. oO Disputed
C2 Debtor 1 only
(2 Debtor 2 only Type of PRIORITY unsecured claim:

(2 Debtor 1 and Debtor 2 only
CD At teast one of the debtors and another

(C] Check if this claim is for a commumity debt

C2 Domestic support obligations
( Taxes and certain other debts you owe the government
Q Claims for death or personal injury while you were

 

 

 

 

 

 

 

is the claim subject to offset? intoxicated
CJ No C) other. Specify
UO Yes
p2 | _ Last 4 digits of account number = g $ $
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
QO} Contingent
City Stata ZIP Code CI Untiquidated
Who incurred the debt? Check one. CJ Dispute
CI Debtor 4 onty .
Type of PRIORITY unsecured claim:
Q) Debtor 2 onty

CJ Domestic support obligations
| Taxes and certain other debts you owe the government
QO Claims for death or personal injury while you were

O Debtor 1 and Debtor 2 only
(2 Atteast one of the debtors and another

 

CO Check if this claim is for a community debt intoxicated
is the claim subject to offset? CD other. Specity
(3 No

O Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1
 

 

 

led 12/06/19 Page 24 of 66

Case number (i known),

 

Case 19-26195 Doc1 Fi
Debtor 1 DORELLA N. FOUNTAIN

BRE a: 22 0+ Your nonprsonery Unsecured Cinims

 

i 3. Do any creditors have nonpricrity unsecured claims against you?

}
/ Yes

i [1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
i nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
| included in Part 1. if more than one creditor holds a particular claim, Est the other creditors in Part 3.If you have more than three nonpriority unsecured

Claims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ks] ABILITY RECOVERY SERVI Last 4 digits of account number 44N1
Nonpnority Creditors Name aia s__ 500.00 _.
| popox ast When was the debt incurred? 2/15/19
i Number Seat
| WYOMING PA 18644
| City State ZiP Code As of the date you file, the claim is: Check all that apply.
U2 Contingent
Who incurred the debt? Check one. (1 Untiquidated
Wi Debtor 4 only O Disputea
i (C2 Debtor 2 only
I () Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
i CO At teast one of the debtors and another (student foans :
Check i claim & community debt (2 Objigations arising out of a separation agreement or divorce '
a if this isfora that you did not report as priority claims i
is the claim subject to offset? C2 Debts to pension or profit-sharing plans, and other similar debts i
i No WH other. Specity_ COLLECTION |
QO) Yes :
M2 BUTLET TRANSPORTATION SEVICES Last 4 digits of account number UNKNOWN _ $ 269.34
| Nonpriorty Gredlor's Name When was the debt incurred?
1717 WHITEHEAD ROAD
i Number Street
i WOODLAWN MD 21207 As of the date you file, the claim is: Check all that apply. :
City State IP Code U cContingent
Who incurred the debt? Check one. OQ) Unliquidated
a Debtor 1 only Od Disputed :
QO) Dettor 2
O Dest ean bor 2 only Type of NONPRIORITY unsecured claim:
D2 Atleast one of the debtors and another D2 student loans
! —. Q Obligations arising out of a separation agreement or divorce
C) Check if this claim is for a community debt that you did not report as priority claims
is the claim subject to offset? (1 Debts to pension or profit-sharing plans, and other similar debts
i No ef Other. Specify MEDICAL
i 02 Yes
'
f | CAPITAL ONE BANK USAN Last 4 digits of account number 8686 $ 199.00
Nonpriority Creditors Name |
| When was the debt incurred? t
| poponcennan w 10/24/18 |
\ Number Street :
i RICHMOND VA 23285 . i
oy Sun FP Gols As of the date you file, the claim is: Check ail that apply.
| . O Contingent i
dueweoe O Unliquidated
| (2 Debtor 2 only
i
___ U1 Debtor 1 and Debtor 2 ony Type of NONPRIORITY unsecured claim:
C2 At teast one of the debtors and another
: (J Student loans
i (} Check if this claim is for a community debt (Obligations arising out of a separation agreement or divorce :
! . that you did not report as priority claims
Une claim subject to offset? C2 Debts to pension or profit-sharing plans, and other similar debts
No W other. Specity_CREDIT CARD
i OQ Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 3
 

Debtor 1

 

se 19-26195 Doc 1

Cas
PORELLA N. FOUNTAIN

 

 

Middle Narne Last Name.

Filed 12/06/19 Page 25 of 66

Case number (i mown),

on NONPRIORITY Unsecured Claims — Continuation Page

,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
44
COMMONWEALTH FINANCIAL Last 4 digits of account number 25N1_ $ 620.00)
i Nonpriority Creditors Name . :
| POBOK 197 When was the debt incurred? 10/3/19
Number Street oe :
i DUNMORE PA 49512 As of the date you file, the claim is: Check ail that apply.
Cily State ZIP Code Q Contingent
i Q Unliquidatea
Who incurred the debt? Check one. 0) disputed
(A Debtor 4 onty
i Q) Debtor 2 onty Type of NONPRIORITY unsecured claim: :
() Debtor 4 and Debtor 2 only 2 Student ions
CI At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
i <6 anes — did not report as priority claims :
if you
C1 Check if this ctaim is for a community debt (2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Vi other. Specify COLLECTION :
i No
i QO yes
45 |
Nonprionty Creditors Name ,
son sw ag7H St When was the debt incurred? 7/3/17 |
} Number Street .
RENTON WA 98087 As of the date you file, the claim is: Check ail that apply.
City State ZIP Code C2 Contingent
CD untiquidated
; Who incurred the debt? Check one. QO Disputed
{A Debtor 1 onty
: (Q Debtor 2 onty Type of NONPRIORITY unsecured claim:
(2 Debtor 1 and Debtor 2 only UO student i
U1 At least one of the debtors and another C1 Obligations arising out of a separation agreement or divorce that
: Check i —" - you did not report as priority claims
q if this is fora y debt C1 Debts to pension or profit-sharing plans, and other similar debts
: ts the claim subject to offset? © other. specty COLLECTION
| No
U} ves
46 | gs 15172.00
CREDIT ACCEPTANCE CORP Last 4 digits of account number 2797 _ —
Nonpriority Creditor's Name
PO BOX sta When was the debt incurred? 8/24/17
SOUTHFIELD Steet MI 48037 As of the date you file, the claim is: Check all that apply.
City State ZiP Code CO} Contingent |
O Untiquidated i
Who incurred the debt? Check one. Oo Disputed
i C2 Debtor 4 only
LJ Debtor 2 only Type of NONPRIORITY unsecured claim:
: CD Debtor 1 and Debtor 2 only ( student loans
44 At teast one of the debtors and another 2 Obtigations arising out of a ion ag or divorce that
Check is claim i ity debt you did not report as priority daims :
a if this isfora y () Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? Other. Specity OTHER :
| no
i U3 Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4
 

 

Debtor 1

Case 19-26195 Doc 1

DORELLA N. FOUNTAIN

 

First Name Middle Name Last Name

Filed 12/06/19 Page 26 of 66

Case number (# mown),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

Totalclaim

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

47
CREDIT COLLECTION SERV Last 4 digits of account number 6274 ___ _ s 822.00!
Nonpriorily Creditor’s Name :
Number Steet As of the date you file, the claim is: Check ail that apply.
NORWOOD MA 02062
Gy State ZAP Code Q Contingent

(3 Untiquidated
Who incurred the debt? Check one. C] Disputed :
{A Debtor 1 only |

(1 Debtor 2 onty Type of NONPRIORITY unsecured claim:

(2 Debtor 1 and Debtor 2 only CO student loans
(2 At least one of the debtors and another (2 Obiigations arising out of a separation agreement or divorce that

Check if this claim t ity debt you did not report as priority claims :
a ths is for 3 community (2 Detis to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? other. Specify COLLECTION
Zi No

QO ves

48 |

' FEDLOAN SERVICING Last 4 digits of account number 0011 $¢ 26619.00

i Nonpriority Creditors Name

P.O. BOX 520210 When was the debt incurred? 913N3

' Number Street les

K A GA 40 As of the date you file, the claim is: Check all that apply.

City State ZIP Code U) Contingent

OQ Unliquidated

: Who incurred the debt? Check one. OQ Disputed

| A Debtor 4 only

| (2 Debtor 2 onty Type of NONPRIORITY unsecured claim:

C2 Debtor 1 and Debtor 2 only i student loans

C1 At least one of the debtors and another (1 Obligations arising out of a separation agreement or divorce that

| Check if this claim é ity debt you did not report as priority claims i

' a if thés is for a community O Debts to pension or profit-sharing plans, and other similar debts '

i No i

| (2 Yes |

les | 0016 3 7249.00.

FEDLOAN SERVICING Last 4 digits of account number UV'O i

! P.O. BOX 530210 When was the debt incurred? 9/7/17 \
Number Street os i
ATLANTA GA 30353-0210 As of the date you file, the claim is: Check all that apply.
City State ZiP Code (2 Contingent

C) Untiquidated :
{4 Debtor 4 only
| (2 Debtor 2 only Type of NONPRIORITY unsecured claim:

(3 Debtor 1 and Debtor 2 only i student toans

U} At least one of the debtors and another (2 Obligations arising out of a separation agreement or divorce that

oe ane -_ . . you did not report as priority claims !
O Check if this claim is for a community debt (2 Debts to pension or profit-sharing plans, and other similar debts |
is the claim subject to offset? {} Other. Specify,

, No

QO Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4
 

 

Case 19-26195 Doc 1
DORELLA N. FOUNTAIN

Filed 12/06/19 Page 27 of 66

Debtor 1 Case number (i mown),

 

 

First Name Middle Name: Last Name

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Totat claim
4.10
FEDLOAN SERVICING Last 4 digits of account number 0009 $ 7168.00
‘ Nonprionity Creditors Name ; :
P.O. BOX 590210 When was the debt incurred? 6/1 1/12
j Number Steet As of the date you file, the claim is: Check all that apply.
i ATLANTA GA 90353-0210
iy State ZiP Code C) Contingent :
| C3 unfquidated
Who incurred the debt? Check one. 2 Disputed
VA Debtor 1 only
i (2) Debtor 2 only Type of NONPRIORITY unsecured claim:
: C2 Debtor 1 and Debtor 2 only i student loans
i '
' (1 At least one of the debtors and another (2 Obligations arising out of a separation agreement or divorce that
CO Check if this ctaim is for a community debt Q you did not report as priority claims
| Debts to pension or profit-sharing plans, and other similar debts i
1 is the claim subject to offset? 2 Other. Specify
i no |
( Yes
4.1 0017 6859.00.
FEDLOAN SERVICING Last 4 digits of account number VV! / __ $ WU
Nonpriority Creditor’s Name i
P.0. BOX 530210 When was the debt incurred? 9/ T/AZ
} Number Street . . i
A A GA o As of the date you file, the claim is: Check all that apply.
City State iP Cove Q) Contingent
0 Unliquidatea
: Who incurred the debt? Check one. 2 pisputed :
| i Debtor 1 only
i O) Debtor 2 only Type of NONPRIORITY unsecured claim: i
i 02 Debtor 1 and Debtor 2 only Wi student loans
U1 At teast one of the debtors and another | Obligations arising out of a separation agreement or divorce that
0 Check if this claim is for a ty debt Oe et ee erating g -
Debts to pension or profit-sharing plans, and other similar debts '
fs the claim subject to offset? OC Other. Specify
Zi No
DQ Yes
412 0005 6320.00)
FEDLOAN SERVICING Last 4 digits of account number VUUY _
i Nonpriority Creditors Name ;
| po pessoa When was the debt incured? 9/17/10
Number Street :
ATLANTA GA 30353-0210 As of the date you file, the claim is: Check all that apply.
City State Zip Code O Contingent
©) Uniiquidated
| Who incurred the debt? Check one. CJ Disputed
O23 Debtor 2 only Type of NONPRIORITY unsecured claim:
D2 Debtor 1 and Debtor 2 only Wi student toans
(2 At teast one of the debtors and another C) Obligations arising out of a separation agreement or divorce that
i og ane : you did not report as priority claims :
12 Check i thle ciate Ie for = comeunity debt (C2 Debts to pension or profit-sharing plans, and other similar debts
i is the claim subject to offset? Cl other. Specify
Zi No
| QO Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4
 

Debtor 1

Case 19-26195 Doc 1

DORELLA N. FOUNTAIN

 

First Name Miidle Name. Last Name

Filed 12/06/19 Page 28 of 66

Case number (# mown)__

a NONPRIORITY Unsecured Claims — Continuation Page

 

 

| After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totat claim
aaa ; :
seAMENG Last 4 digits of account number 0014 _ __ $_23482.00
: Nonprorily Creditors Name |
P.O. BOX 530210 When was the debt incurred? 12/28/16 i
A A GA 10 As of the date you file, the claim is: Check ail that apply.
City State ZiP Code C2 Contingent i
(2) Unliquidated !
Who incurred the debt’? Check one. O pisputed :
VA Debtor 1 only
C) Debtor 2 onty Type of NONPRIORITY unsecured claim:
C2 Debtor 1 and Debtor 2 only Wi student
C1 At least one of the debtors and another UO Obtigations arising out of a separation agreement or divorce that
; we abet . . did not report as priority daims
Check if this claim is for a community debt you
' O this Stora (2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? CF other. Specify
| {No
| QO ves
414
P.O. BOX 530210 When was the debt incurred? 9/ 3/0
Number Street i
ATLANTA GA 30353-0210 As of the date you file, the claim is: Check all that apply.
Ctty State ZiP Code O Contingent
: QO) Untiquidated
: Who incurred the debt? Check one. CF Disputed
(i Debtor 1 only
O Debtor 2 only Type of NONPRIORITY unsecured claim: i
| (J Debtor 4 and Debtor 2 only Wi se ‘
(1 Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
; . . you did not report as priority daims
Check if this claim is for a community debt
Q this Stora Oo Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? Q other. Specify
i © No
C ves
4.15 g 27040.00:
FEDLOAN SERVICING Last 4 digits of account number 0012) i
i Nonprionity Creditors Name
| P.O. BOX 530210 When was the debt incurred? 9/1 6/14
a, ca 90389-0210 As of the date you file, the claim is: Check all that apply. |
Gy Stale ZiP Code OQ Contingent
O uUniiquidated :
Who incurred the debt? Check one. a Disputed
i i Debtor 1 onty
2 Debtor 2 onty Type of NONPRIORITY unsecured claim:
i () Debtor 1 and Debtor 2 only ZH student i
C2 At teast one of the debtors and another [Obligations arising out of a ion ag ordi that
Check i taim i lebt you did not report as priority claims ‘
| a if this is for a community (Debits to pension or profit-sharing plans, and other simitar debts
i ts the claim subject to offset? LJ Other. Specify :
Qi no
Q Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4
 

Debtor 1

Case 19-26195 Doc 1

DORELLA N. FOUNTAIN

 

First Name Middle Name Last Name

Filed 12/06/19 Page 29 of 66

Case number (7 known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim
4.16 ; 0003
FEDLOAN SERVICING Last 4 digits of account number UUUO $ 3266.00)
Nonpriorily Creditor’s Name :
P.0, BOX 530210 When was the debt incurred? 9/23/09
j Number Steet As of the date you file, the claim is: Check all that apply.
: ATLANTA GA 30353-0210 :
i City State ZIP Code OQ Contingent
; CI) Untiquidated
Who incurred the debt? Check one. (2 Disputed
‘ (A Debtor 1 oniy |
\ (2 Debtor 2 only Type of NONPRIORITY unsecured claim:
‘ O) Debtor 1 and Debtor 2 only (student cans
( Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that :
Check if this claim ¢ ity debt you did not report as priority claims '
O if this is fora OQ Debts to pension or profit-sharing plans, and other similar debts i
i ts the claim subject to offset? CJ Other. Specify i
| No
C2] Yes
4.17
{ FEDLOAN SERVICING Last 4 digits of account number OOOT ¢_3231.00
Nonprioniy Creditors Name
When was the debt incurrea? 8/19/06
P.O. BOX 530210
ATLANTA GA 0 As of the date you file, the claim is: Check all that apply.
; (3 Untiquidated
Who incurred the debt? Check one. QO Disputed
{4 Debtor 1 only
i C} Debtor 2 onty Type of NONPRIORITY unsecured claim: |
(3 Debtor 1 and Debtor 2 only Wi student loans
C) Atleast one of the debtors and another (2 Objigations arising out of a separation agreement or divorce that
Check if this claim i ty debt you did not report as priority daims
a if this is fora y (2 Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? C2 other. Specify
Gi No
0 Yes :
[418 5 0004 $3160.00)
FEDLOAN SERVICING Last 4 digits of account number YUU
P.O. BOX 530210 When was the debt incurred? 7/23/10
: Number Street ..
ATLANTA GA 30953-0210 As of the date you file, the claim is: Check all that apply.
City State ZIP Code C) Contingent
C2 unliquidated
{Zi Debtor 1 onty
(2 Debtor 2 only Type of NONPRIORITY unsecured claim:
(C2 Debtor 1 and Debtor 2 only i student loans
i (1 At least one of the debtors and another (2 Obligations arising out of a separation agreement or divorce that
; of bb, be you did not report as priority claims
O Check if this claim is for a community debt (2 Debts to pension or profit-sharing plans, and other similar debts
: is the claim subject to offset? C2 other. Specify
Zi No
LD ves
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4
 

 

EE EEE! OO OO EE Ee

Case 19-26195 Doc 1

Debtor?  DORELLAN. FOUNTAIN

Filed 12/06/19 Page 30 of 66

Case number (it mown),

 

First Name Middle Name. Last Name

Your NONPRIORITY Unsecured Claims — Continuation Page

Aiter listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

419 :
FEDLOAN SERVICING Last 4 digits of account number 0007 $ 1076.00
Nonpriority Creditors Name
m0. BOX sanst0 When was the debt incurred? §_ 7/23/10 |
K A GA 10 As of the date you file, the claim is: Check ail that apply.
City State 2iP Code 2 Contingent

© Untiquidatea i

: Who incurred the debt? Check one. a Disputed |

{ Yi Debtor 1 only |

0 Debtor 2 only Type of NONPRIORITY unsecured claim:
( Debtor 1 and Debtor 2 only Wd student | |
C1 At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that |
(] Check if this claien i for lebt you did not report as priority claims

tis “re ¥ C1 Detts to pension or profit-sharing plans, and other similar debts
ts the claim subject to offset? U2 Other. Specify

i no

C) ves

420]

FEDLOAN SERVICING Last 4 digits of account number 0002 $_ 2153.00
Nonpnority Creditors Name

P-0. BOX 530210 When was the debt incurred? 9/20/07

: Number Street a. |

ATLANTA GA 30959-0210 As of the date you file, the claim is: Check ail that apply.

City State iP Code (3 Contingent

Q Unliquidatea |
Who incurred the debt? Check one. Qa Disputed

{Al Dentor 4 only

i CQ) Debtor 2 onty Type of NONPRIORITY unsecured claim: i
C2 Debtor 1 and Debtor 2 only D student t
(1 Atleast one of the debtors and another Oo Obligations arising out of a separation agreement or divorce that

i gene . . you did not report as priority aims

: Check if claim community debt

a this isfora (1 Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? C1 other. Specify

Zi no

l C3 Yes

aoc | g 31154.00

FEDLOAN SERVICING Last 4 digits of account number 0010) a

Nonpriority Creditor’s Name . '

| PO. BOX saaz10 When was the debt incurred? 9/14/12

i Number Street .

ATLANTA GA 30353-0210 As of the date you file, the claim is: Check ali that apply.

City State ZIP Code C) Contingent

; OQ) Uniiquidated

Who incurred the debt? Check one. (} Disputed

{4 Dentor 4 only

(2 Debtor 2 onty Type of NONPRIORITY unsecured claim:

(J Debtor 1 and Debtor 2 onty student loans i

C0 At teast one of the debtors and another (2 Obligations arising out of a separation agreement or divorce that

i Check if this clat . you did not report as priority claims :

a if this is for a community debt (2 Debts to pension or profit-sharing plans, and other similar debts

ts the claim subject to offset? CI Other. Specify :

| Bno
| Q) Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4
 

Debtor 1

Case 19-26195 Doc 1

DORELLA N. FOUNTAIN

 

First Name Middle Name Last Name

Filed 12/06/19 Page 31 of 66

Case number (# kon)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim
“ ce 0015 (
FEDLOAN SERVICING Last 4 digits of account number VUIO $ 9393.00:
Nonpriorty Creditors Name
P.O. BOX 530210 When was the debt incurred? 12/28/16
| Nomber Street a in.
: ATLANTA GA 40 As of the date you file, the claim is: Check ail that apply.
City State ZP Code CF Contingent
i CQ) Unliguidated
‘ Who incurred the debt? Check one. Q Disputed |
(A Debtor 1 only
(2 Dettor 2 oniy Type of NONPRIORITY unsecured claim:
: C Debtor 1 and Debtor 2 only Us k
(2 Atleast one of the debtors and another (2 Obtigations arising out of a separation agreement or divorce that
U0 Check if this claim i ity debt you did not report as priority claims
is for 2 comenmity (1 Debis to pension or profit-sharing plans, and other similar debts
ts the claim subject to offset? O other. Specify
Zi no
Ql Yes
4.23
Nonpriority Creditor’s Name ; 11 15 :
P.O.BOX ° When was the debt incurred? 9/ /
ATLANTA GA 30353-0210 As of the date you file, the claim is: Check ail that apply.
City State ZIP Code 2} Contingent
O) Untiquidated :
Who incurred the debt? Check one. QO bisputed :
: 0) Debtor 2 onty Type of NONPRIORITY unsecured claim: |
Oy okt ane Debtor 2 ont WZ student |
/ At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that i
Check if this claim i ty debt you did not report as priority daims }
a this isfora y (CJ Debts to pension or profit-sharing plans, and other similar debts :
ts the claim subject to offset? C2 other. Specify
Di no
Oi Yes
an 3 3481.00)
FEDLOAN SERVICING Last 4 digits of account number 0008 |
Nonpriorily Creditors Name ; :
P.O. BOX 530210 When was the debt incurred? 9/17/10 :
Number Street _
ATLANTA GA 30853-0210 As of the date you file, the claim is: Check all that apply.
C1 Uniiquidatea
Who incurred the debt? Check one. 2 disputed
Wi Debtor 4 only
i UL) Debtor 2 only Type of NONPRIORITY unsecured claim:
: (2 Debtor 1 and Debtor 2 only student 1
LJ At teast one of the detsors and another O) obécati ising out of a . or divorce that
| Check if this claim i ity debt you did not report as priority caims :
: a i this is fora ¥ U2 Debts to pension or profit-sharing plans, and other similar debts
i ts the claim subject to offset? QO Other. Specify,
Zi no
UO) ves
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4
 

Debtor 1

Case 19-26195 Doc 1

DORELLA N. FOUNTAIN

 

First Name Middle Name Last Name

Filed 12/06/19 Page 32 of 66

Case number (i mown),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
425
FMS FINANCIAL SOLUTION Last 4 digits of account number 5516 $ 4660.00)
' Nonpriority Creditors Name ;
| 9001 EDMONSTON RD STE 20 When was the debt incurred? 12/12/14
Number Steet be tee
GR .T MD As of the date you file, the claim is: Check all that apply.
2 Unliquidated
Who incurred the debt? Check one. Q Disputed
i {A Debtor 1 only |
i CO pentor 2 onty Type of NONPRIORITY unsecured claim:
( Debtor 1 and Debtor 2 only 2 student loans
; (0 Atleast one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that i
i Check if this claim lebt att eee eae i
a this is for a community CJ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? (other. Specify COLLECTION.
i no
CI ves :
+25
’ GM FINANCIAL Last 4 digits of account number 2741 $ 8125.00 |
PO BOK 161148 When was the debt incurred? 3/25/14.
ARLINGTON x 76096 As of the date you file, the claim is: Check ali that apply. |
| City State 2iP Code ( Contingent
| U2 Uniiquidated :
| {A Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
(] Debtor 1 and Debtor 2 only student ioans
i C1 At least one of the debtors and another (C2) Obligations arising out of a separation agreement or divorce that
i Check if this claim i wy debt you did not report as priority claims ;
a i this is fora y CI Debts to oF profit-sharing plans, and other similar debts
is the claim subject to offset? @ other. specify AUTOMOBILE
QO Yes
GREEN DOT BANK Last 4 digits of account number <UO/ _ :
: Nonprionty Credior’s Name
PO ROX 5100 When was the debt incurred? 417/18
: PASADENA CA 91117 As of the date you file, the claim is: Check ail that apply.
| ; OQ) Unliquidated
Who incurred the debt? Check one. C2) Disputed
i (4 Debtor 1 onty
| ) Debtor 2 only Type of NONPRIORITY unsecured claim:
/ (2 Debtor 1 and Debtor 2 only 2 Student loans :
U1) At least one of the debtors and another (2 Obtigations arising out of a separation agreement or divorce that
‘ if this claim i ay det you did not report as priority claims /
O if this isfora y (C1 Debts to pension or profit-sharing plans, and other similar debts
ts the claim subject to offset? YA other. Specity CREDIT CARD
| No
i Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4
Case 19-26195 Doc 1

per?  DORELLAN. FOUNTAIN

 

First Name Miidie Name Last Name

Filed 12/06/19 Page 33 of 66

Case number (i own),

a Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Totat claim
“ ; 1084 |
LC. SYSTEM, INC Last 4 digits of account number |}U0% $ 365.00
Nonpriority Creditors Name '
Number Street ae tee :
PAUL uN ss164 As of the date you file, the claim is: Check ail that apply.
City State ZIP Code (2 Contingent
O unliquidated i
Who incurred the debt? Check one. Q Disputed :
A Debtor 1 only
(2 Debtor 2 onty Type of NONPRIORITY unsecured claim:
CL} Debtor 1 and Debtor 2 only (2 Student
C1 Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that {
Check if this claim i ay debt you did not report as priority claims |
ao this 55 for 2 community (J Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? i other. Specify ave, COLLECTION
Zi to
; QO yes
4.29
INTERNAL REVENUE SERVICE Last 4 digits of account number UNKNOWN _ s_4000.00 |
: Nonpriority Creditor's Name . i
POBOX 37910 When was the debt incurred?
Number Street a ie.
HARTFORD ct 06178 As of the date you file, the claim is: Check all that apply.
1 Gly State ZIP Code OQ) Contingent
: QO ‘
Who incurred the debt? Check one. Q Disputed
A Debtor 1 onty |
(2 Debtor 2 onty Type of NONPRIORITY unsecured claim:
(C2 Debtor 1 and Debtor 2 only C2 student loans
C1 At least one of the debtors and another OQ Obligations arising out of a separation agreement or divorce that
i Check if this claim i . you did not report as priority cdaims
i O thes ss fora y dent (2 Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? other. specify GOVERNMENT
Zi No
4.30 |
s_ 50.00,
| LVNV FUNDING LLG Last 4 digits of account number UNKNOWN _
55 BEATTIE PLACE When was the debt incurred?
i GREENVILLE sc 29601 As of the date you file, the claim is: Check all that apply.
City State ZiP Code (2 Contingent
O) unliquidated
i Who incurred the debt’? Check one. oa Disputed
i (4 Debtor 1 only
U3 Debtor 2 onty Type of NONPRIORITY unsecured claim:
(C} Debtor 1 and Debtor 2 only (2 Student loans
0 Atleast one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
: Check taim i ity debt you did not report as priority claims
i a if this is for a community (2 Debts to pension or profit-sharing plans, and other similar debts i
ts the claim subject to offset? (A Other. Specity CREDIT CARD |
i No
QO Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4
 

Debtor 1

 

OE ee

Case 19-26195 Doc1 Filed 12/06/19 Page 34 of 66

 

DORELLA N. FOUNTAIN
First Name

Middle Name Last Name

Case number (mown),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After fisting any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim

431 :

MERIDIAN FINANCIAL M Last 4 digits of account number UNKNOWN _ s 49.00

29 SOUTH 4TH STREET When was the debt incurred? :
! WARRE! VA 20186 As of the date you file, the claim is: Check ail that apply. |
City State ZiP Code QO Contingent
| CO Uniuidated |
i Who incurred the debt? Check one. Q Disputed
(A Debtor 1 only |
(2 Debter 2 onty Type of NONPRIORITY unsecured claim: \
CD Debtor 1 and Debtor 2 only (2 Student loans
0 At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
i se ane — . did not report as priority claims :
Check if this claim community debt you
a this is fora LO Debts to pension or profii-sharing plans, and other similar debts
i is the claim subject to offset? (f Other. Specify MEDICAL ;
' i
| No
i Q Yes i
422 i
NELNET LNS Last 4 digits of account number 8889 s_11976.00 |
‘ Nonprionly Creddor’s Name
When was the debt incurred? 9/12/08
PO BOX 1649
DENVER co po201 As of the date you file, the claim is: Check all that apply.
City State ZIP Code 2 Contingent
I 2 Unfiquidated i
QO Debtor 2 only Type of NONPRIORITY unsecured claim:
( Debtor 1 and Debtor 2 only Wi student loans
C1 Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
| Check Clakn community debt
i a i this fora (1 Debts to pension or profit-sharing plans, and other similar debts
| Is the claim subject to offset? U2 other. Specify
Zi no
Q Yes
[439 | s_ 5458.00:
NELNET LNS Last 4 digits of account number 8789 oo
} Nonpriority Creditor's Name i
( PO BOX 1649 When was the debt incurred? 9/12/08
i Number Street 5 :
DENVER co 20201 As of the date you file, the claim is: Check all that apply. i
City State ZiP Code O Contingent
! O} unliquidated :
i Who incurred the debt? Check one. QO Disputed :
i Debtor 1 onty
CD Debtor 2 only Type of NONPRIORITY unsecured claim: :
(1 Debtor 1 and Debtor 2 only student loans
C1 Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that :
i ene - . you did not report as priority claims :
j Check claim community debt f
: a if this isfora Q Debts to pension or profit-sharing plans, and other similar debts i
is the claim subject to offset? (other. Specify !
| DNo !
| C} Yes
Official Form 106E/F Schedule EJF: Creditors Who Have Unsecured Claims page 4
 

Debtor 1

 

Case 19-26195 Doc 1

DORELLA N. FOUNTAIN

 

 

First Name Middle Narre Last Name

Filed 12/06/19 Page 35 of 66

Case number (mown),

Your NONPRIORITY Unsecured Claims — Continuation Page

i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total-claim
44 _
NELNET LNS Last 4 digits of account number 8689 $2172.00
Nonpriority Creditor's Name |
PO BOX 1649 When was the debt incurred? 5/16/08
Number Street a '
DENVER co 0201 As of the date you file, the claim is: Check aiff that apply.
City State ZP Code (2 Contingent
C1 Uniiquidated :
YA Dettor 4 onty
0} Debtor 2 onty Type of NONPRIORITY unsecured claim:
(J Debtor 1 and Debtor 2 only student loans
CY At least one of the debtors and another (2 Obligations arising out of a separation agreement or divorce that
CO Check if this claim is for a community debt Q you did not report as priority claims -
: Debts to pension or profit-sharing plans, and other similar debts
Zi no
| UO) Yes
|
bo aMeLA FEELEY Last 4 digits of account number UNKNOWN _ +540.00 |
Nonpriority Creditors Name :
on When was the debt incurred? 2019
Ri up 20850 As of the date you file, the claim is: Check all that apply.
Gy State ZiP Code (2 Contingent
C2 Untiquidated
Who incurred the debt? Check one. C2 Disputed
{4 Debtor 1 onty
i C) Debtor 2 onty Type of NONPRIORITY unsecured claim:
O Debtor 1 and Debtor 2 only 2 student toans
CI At least one of the debtors and another C1 Obfigations arising out of a separation agreement or divorce that
Check if this claim i ity debt you did not report as priority daims
a i this is fora Q Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? Wi other. Specty MEDICAL
i No
: CJ Yes
4.36 | 0476 s 260.00:
PORTFOLIO RECOVERY ASSOCIATES, LLC Last 4 digits of account number U4/'0__ — |
Nonpriorily Greditor’s Name
120 CORPORATE BLVD When was the debt incurred? 12/20/16
NORFOLK VA 23502 As of the date you file, the claim is: Check all that apply.
| City State iP Gade QO Contingent
C2 Uniiquidated
Who incurred the debt? Check one. QO) Disputed i
{41 Debtor 1 onty
C3 Debtor 2 only Type of NONPRIORITY unsecured claim: :
() Debtor 4 and Debtor 2 only CO Student loans
CI At least one of the debtors and another (Obligations arising out of a separation agreement or divorce that
is claim i ity debt you did not report as priority claims
U1 Check if this is for a community (C1 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. Specity OTHER
| DN
0) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4
 

 

 

Case 19-26195 Doc 1

pettor1  DORELLAN. FOUNTAIN

 

First Name Middle Name Last Name

Filed 12/06/19 Page 36 of 66

Case number (own),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. _Totat claim
4.37 . i
PORTFOLIO RECOVERY ASSOCIATES, LLC Last 4 digits of account number 1319 $1021.00:
1 conronare a wren wasthedettincsres? 2/22/17 :
ok VA zsse2 As of the date you file, the claim is: Check ail that apply.
| City State ZiP Code CO Contingent
C2 Untiquidated
i Who incurred the debt? Check one. C2 Disputed
A Debtor 1 only |
O Debtor 2 onty Type of NONPRIORITY unsecured claim:
(CD Debtor 1 and Debtor 2 only C2 student loans
(1 At least one of the debtors and another (C2 Obfigations arising out of a separation agreement or divorce that
Check if this claim i ~ you did not report as priority claims :
a Wthis is for a community debt (J Debis to pension or profit-sharing plans, and other similar debts
ts the claim subject to offset? (J other. Specify OTHER :
Zi no
O yes
430 |
RA ROGERS IN COLL Last 4 digits of account number UNKNOWN _ $_2922.00 |
Nonpriority Creditors Name ;
as When was the debt incurred? 2017
Number Street
cr nis As of the date you file, the claim is: Check ail that apply.
City State ZIP Code (2 Contingent
C2 Unkquidated
: Who incurred the debt? Check one. O Disputed
{4 Debtor 1 only
i U2 Debtor 2 onty Type of NONPRIORITY unsecured claim:
(2 Debtor 1 and Debtor 2 only (2 student loans
C2 Atleast one of the deblors and another C1 Obligations arising out of a separation agreement or divorce that ;
Check if this claim i “ you did not report as priority claims
a if this is fora debt Q Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? other. Specity ORCHARD MILLS APTS
Zi No
i Q Yes
439 | 318.00:
| RECEIVABLES MANAGMENT Last 4 digits of account number UNKNOWN _ $
1807 HUGUENOT ROAD When was the debtincurred? <UI/
Number Street ;
MIDLOTHIAN VA 23113 As of the date you file, the claim is: Check all that apply.
Gity State iP Code CO) Contingent
C) unliquidated |
Who incurred the debt? Check one. O Disputed
' (A Debtor 1 oniy
CD Debtor 2 only Type of NONPRIORITY unsecured claim:
: C2 Debtor 1 and Debtor 2 only 2 student loans
0) Atleast one of the debtors and another C) Obtigations arising out of a separation agreement or divorce that
Check if this clai you did not report as priority claims
a if this is for a community debt (2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? other. Specity CAR INSURANCE
Zi no
: QO Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4
 

Debtor 1

Case 19-26195 Doc 1

DORELLA N. FOUNTAIN

 

First Name Middle Name Last Name

Filed 12/06/19 Page 37 of 66

Case number (if known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim
4.40 :
SHADY GROVE ADVENTIST HOSPITAL Last 4 digits of account number UNKNOWN _ $ 1036.00
Nery Gir ae 2019 |
9901 c When was the debt incurred? i
; Number ‘Steet As of the date you file, the claim is: Check all that apply.
: ROCKVILLE MD 20850 :
i City State ZIP Code QO) Contingent
i QO Unliquidated
Who incurred the debt? Check one. C1 Disputed
| {i Debtor 1 only |
! CD Debtor 2 oniy Type of NONPRIORITY unsecured claim:
() Debtor 4 and Debtor 2 only (2 student loans
C1) At ieast one of the debtors and another (2 Obligations arising out of a separation agreement or divorce that
Chect loim i ity debt you did not report as priority aims i
Q if this isfora a Debts to pension or ring plans, and other similar debts :
ts the claim subject to offset? J other. specify MEDICAL
| Zino
: O Yes
441
TRANSWORLD SYSTEM ING/ Last 4 digits of account number 1153 s_1001.00,
i Nonpiiority Creditors Name ;
soo oR When was the debt incurred? 2/12/18
FORTW: TON PA 19036 As of the date you file, the claim is: Check ali that apply.
| City State ZIP Cade QO Contingent
: Who incurred the debt? Check one. Q Disputed
| A Debtor 4 only
i O Debtor 2 only Type of NONPRIORITY unsecured claim:
D Debtor 1 and Debtor 2 only 2 student loans
(3 Atleast one of the debtors and another (Obligations arising out of a separation agreement or divorce that
U1 Check if this claim és for a community debt (2 Debts to pension or profit-sharing plans, and other similar debts
: Is the claim subject to offset? Wi other. specify COLLECTION
Zi no
QQ) ves
ae] 3 1374.00
| Last 4 digits of account number 1411 —
| Nonpriority Creditor’s Name _ i
WOODBRIDGE VA 20192 As of the date you file, the claim is: Check all that apply.
City State ZIP Code O Contingent
OQ) unliquidated
Who incurred the debt? Check one. O disputed
i (4 Debtor 1 only
0 Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 Debtor 1 and Debtor 2 only 2 Student loans
(Atleast one of the debtors and another (2 Obligations arising out of a separation agreement or divorce that /
i oe ade . ity det you did not report as priority claims :
o if this is fora ’ 2 Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? (A other. Specify COLLECTION
Zino
; QO) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4
 

Debtor 1

 

First Name: Last Name

 

 

9 Page 38 of 66
DoneLia N:PSUN TAN °° Doc 1 Filed 12/06/1 age 38 0

Case number (# mown),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Totat claim
443
WAYPOINT RESOURCE GROU Last 4 digits of account number 12440 ¢ 448.00:
Nonpriority Creditors Name
a ROCK x 73681 As of the date you file, the claim is: Check ail that apply.
} City State ZIP Code (2 Contingent
O) Unliquidated /
Who incurred the debt? Check one. QO Disputed

 

 

 

 

 

 

 

 

 

(A Debtor 4 only
CD Debtor 2 only Type of NONPRIORITY unsecured claim:
CI Debtor 1 and Debtor 2 only 2 student loans
0 At least one of the debtors and another oO Obligations arising out of a separation agreement or divorce that
Check if this claim is for a community debt i

a Stora (J Debts to pension or profit-sharing plans, and other similar debts i
Is the ciaim subject to offset? (Z otter. Specify COLLECTION

| Zi no

: OQ] Yes

LI Last 4 digits ofaccount number $

| Nonprionty Creditors Name

‘ When was the debt incurred?

j Number Street As of the date you file, the claim is: Check ail that apply.

City State ZIP Code O Contingent

: 2 Unliquidated

i Who incurred the debt? Check one. Qo Disputed

| QO) Debtor 1 only

(2 Debtor 2 only Type of NONPRIORITY unsecured claim:

(] Debtor 1 and Debtor 2 only (2 Student loans

Cl At teast one of the debtors and another (1 Objigations arising out of a separation agreement or divorce that
QO # es . you did not report as priority claims :

Check if this claim is for a community debt C2 Debts to pension or profit-sharing plans, and other similar debts

is the claim subject to offset? C2 other. Specify
U3 No |
Cl Yes :

LJ s

Last 4 digits ofaccount number

 

 

Nonpriority Creditor's Name

 

' Number Street

 

City State ZP Code

i

i Who incurred the debt? Check one.

i (2 Debtor 1 only

| (2 Debtor 2 only

i C2 Debtor 1 and Debtor 2 only

OQ Atleast one of the deblors and another

Q2 Check if this claim is for a community debt
! ts the claim subject to offset?

: Ti No
2) Yes

   

 

When was the debt incurred?

As of the date you fite, the claim is: Check all that apply. :
O unliquidated
(2 Disputed i

Type of NONPRIORITY unsecured claim:

C) student loans
(Obligations arising out of a separation agreement or divorce that :

you did not report as priority claims ;
2 Debts to pension or profit-sharing plans, and other similar debts i
C2 other. Specify

Official Form 106E/F Schedule EJF: Creditors Who Have Unsecured Claims page 4
 

Case 19-26195 Doc1 Filed 12/06/19 Page 39 of 66
Debtor 4 DORELLA N. FOUNTAIN Case number (7 monn)

First Name Midge Name Last Name

 

 

Zusw! List Others to Be Notified About a Deht That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
i 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
| additional creditors here. if you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): (2 Part 1: Creditors with Priority Unsecured Claims
Number Sweet {J Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the originai creditor?
Name
Line of (Check one): (1 Part 1: Creditors with Priority Unsecured Claims
Number Strat () Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZiP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one). O Part 1: Creditors with Priority Unsecured Claims
Number Street OQ) Past 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street QO) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State Zip Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): U3 Part 1: Creditors with Priority Unsecured Claims
Number Street CD Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_
City State ZiP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): 0) Part 1: Creditors with Priority Unsecured Claims
Number Street (J Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_
City State ZiP Code
wane On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one). O) Part 1: Creditors with Priority Unsecured Claims
C2 Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number

 

City State ZiP Code

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 13

 

 
 

 

EEE ED SE EEE

Case 19-26195 Doc1 Filed 12/06/19 Page 40 of 66
Debtor 4 DORELLA N. FOUNTAIN Case number iow

Last Name

ieee Add the Amounts for Each Type of Unsecured Claim

 

: 6 Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
: Add the amounts for each type of unsecured claim.

 

 

 

 

 

 

 

Total claim
| Total claims 5% Domestic support obligations 6 6 ——i
i from Part 1 6b. Taxes and certain other debts you owe the
‘ government 6b. 0.00
6c. Claims for death or personal injury while you were
intoxicated 6 0.00
6d. Other. Add ail other priority unsecured claims.
Write that amount here. 6d. 4 $ 0.00
6e. Total. Add lines 6a through 6d. 6e.
$ 0.00
Total claim
| Total claims Sf Student loans of 191709.00
_ from Part2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims 6g. § 0.00
i 6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. g 0.00
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6i. +5 45236.34
j. Total. Add fines 6f through 6i. Gj.
4 Hy 236945.34

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 14
 

 

Case 19-26195 Doc1 Filed 12/06/19 Page 41 of 66

Fillin this information to identify your case:

better 4 DORELLAN. FOUNTAIN

Fast Name Middle Name

 

Debtor 2
(Spouse if filing) First Name Middle Last Name

United States Bankruptcy Court forthe: DISTRICT OF MARYLAND

Case number

(if known) () Check if this is an
amended filing

 

 

 

 

Official Form 106G

Schedule G: Executory Contracts and Unexpired Leases 12115

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
V1 No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
Cl Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or fease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

241

 

 

Number Street

 

i City State ZIP Code

 

2.2)

 

 

 

City State ZIP Code

 

2.3:

 

 

 

City State ZIP Code

 

24)

 

 

Number ‘Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1
 

Case 19-26195 Doc1 Filed 12/06/19 Page 42 of 66

Fillin this information to identify your case:

Debtor1 DORELLAN. FOUNTAIN
First Name Middle Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

Case number
(lf known)

 

 

 

LJ Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12/16

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,

and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.) i
| UINo
a Yes
2. Within the last 8 years, have you lived in a community property state or territory? (Community property stafes and territories include
| Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.) i

| RB No. Goto fine 3.
: OQ Yes. Did your spouse, former spouse, or legal equivaient live with you at the time?

1) No

Q Yes. in which community state or territory did you live? . Fil in the name and current address of that person.

 

 

 

Name of your spouse, former spouse, or legal equivalent ‘
City State ZiP Code

| 3. In Column 1, fist all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person ‘
: shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on i
Schedule D (Official Fonn 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
: Schedule E/F, or Schedule G to fii out Column 2. |

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:

 

 

3.1] JANAE FOUNTAIN

 

 

 

(3 Schedule D, line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name :
4636 WINTERBERRY LANE Gf Schedule E/F, line 4.6 _

Number ‘Street C1 Schedule G, fine
OXON HILL MD 20745

3.2
(] Schedule D, line :

Name ee —— {

O) Schedule E/F, line |

Number Stest (2 Schedule G, line |

3.3
Q Schedule D, line i

Name :

Q Schedule E/F, line

Number Steet O} Schedule G, line

 

Official Form 106H Schedule H: Your Codebtors page 1
 

Case 19-26195 Doc1 Filed 12/06/19 Page 43 of 66

Fill in this information to identify your case:

Debtor 1 DORELLA N. FOUNTAIN

First Name Middle Name Last Name

Debtor 2

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: DISTRICT OF MARYLAND

Case number Check if this is:

(if known)

(J An amended filing
C2 A supplement showing postpetition chapter 13

 

 

 

income as of the following date:
Official Form 1061 wa DOT YY”
Schedule I: Your Income 4245

 

Be as complete and accurate as possibile. if two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1: Describe Employment

A Fill in your employment

 

 

 

 

 

 

information. Debtor 1 Debtor 2 or non-filing spouse
Hf you have more than one job,
SEE erate a eve, _ Employment status i Employed C2 Employed
employers. (2 Not employed L] Not employed
include part-time, seasonal, or
sel-employed work.
Occupation may include student '
or homemaker, if it applies.
Employer's name COMMUNITY OF HOPE
Employer's address 4 ATLANTIC STREET SOUTHWE
Number Street Number Street
WASHINGTON DC = 20032
City State ZIP Code City State ZIP Code

 

How long employed there?

Part 2: Give Details Ahout Monthly Income

Estimate monthly income as of the date you file this form. if you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

if you or your non-fiing spouse have more than one employer, combine the information for all employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before ail payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 0.00 $
3. Estimate and list monthly overtime pay. 3. +§ 0.00 +
4. Calculate gross income. Add line 2 + line 3. 4) § 0.00 $

 

 

 

 

 

Official Form 106! Schedule I: Your Income page 1
 

 

Case 19-26195 Doc1 Filed 12/06/19 Page 44 of 66

 

 

 

Debtor 4 DORELLA N. FOUNTAIN Case number (iknow)
Firet Name Middie Name Last Name
For Debtor 1 For Debtor 2 or
hon-filing spouse __
Copy line 4 here. >4 §¢ 0.00 $

 

 

5. indicate whether you have the payroll deductions below:

 

 

 

 

 

 

 

 

 

 

 

 

Sa. Tax, Medicare, and Social Security deductions 5a. $ 0.00 = ¢
5b. Mandatory contributions for retirement plans Sb. §$ 0.00 $
Sc. Voluntary contributions for retirement plans 5c. $ 0.00 $
5d. Required repayments of retirement fund loans 5d.  $ 0.00 $
5e. Insurance Se. § 0.00 $
5f. Domestic support obligations 5. 0.00 $
59. Union dues 5g. §. 0.00 $
5h. Other deductions. Specify: 5h. +$§ 0.00 +¢
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e + 5f+5g+5h. 6. $ 0.00 $
7. Calculate total monthly take-home pay. Subtract fine 6 from fine 4. 7. $ 0.00 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business, ga. $1500.00 5
profession, or farm
Attach a for each property and busi g gross receip inary and
necessary business expenses, ml eu tobe mondrdy not nesene
8b. interest and dividends $ 0.00

8c. Family support payments that you, a non-filing spouse, or a dependent $ 0.00

regularly receive

property settlement.
8d. Unemployment compensation $ 0.00 $
8e. Social Security $ 0.00 $

8f. Other government assistance that you regularly receive

include cash assistance and the vakse (if known) of any non-cash assistance that you
receive, such as food stamps or housing subsidies,

 

 

 

 

 

 

 

 

Specify (Debtor 1): Specify (Debtor 2 or Non-Fiing Spouse):
$ 0.00 $
8g. Pension or retirement income $ 0.00 $
8h. Other monthly income.
Specify (Debtor 1): Specify (Debtor 2 or Non-Filing Spouse):
$ 0.00 $
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + Sh. Is 1500.00 | Is
10. Calculate monthly income. Add line 7 + fine 9. [s 1500.00 |+ [s 0.00] =| 1500.00]
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-fiing spouse. —_—_—_—_————

11. State alt other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmanied partner, members of your household, your dependents, your roommates, and other frends or

 

 

 

 

 

Do not include any ty inch in fines 2-10 or amounts that are not avalable to pay expenses sted in Schedule J.
Specify: 1. § 0.00
12, Add the amount in the last column of ine 10 to the amount in line 11. The result is the combined monthly income. 12 4500.00
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical information, if it applies . . :
Combined

12, Do you expect an increase or decrease within the year after you file this form?
(2 No.
@ Yes. Explain: 1 PLAN SECURE A JOB WITH MORE INCOME.

monthly income

 

 

 

 

Official Form 1061 Schedule I: Your income page 2

 
 

 

Case 19-26195 Doc1 Filed 12/06/19 Page 45 of 66

Fill in this information to identify your case:

pesto?  DORELLA N. FOUNTAIN

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
Debtor 2 Check if this is:
(Spouse, if filing) First Name Middle Name Last Name oO An i i filing
United States Bankruptcy Court for the: DISTRICT OF MARYLAND CJ A supplement showing postpetition chapter 13
income as of the following date:
Case number
{Hf known) Ml 7 DD? YYYY
Attachment on Additional Employment/Businesses 12115
2 raditional cole proprietoxship a busness. any
| business
: Number Street
City State ZIP Code
Check the appropriate box to describe your business:
LU Health Care Business (as defined in 11 U.S.C. § 101(27A))
CU Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
U2 Stockbroker (as defined in 11 U.S.C. § 101(53A))
(2 Commodity Broker (as defined in 11 U.S.C. § 101(6))
(2 None of the above
| Fill in information about ;
| your additional Debtor 1 Debtor 2 or non-filing spouse
_ employments
2. Occupation LYFT

 

Employer's name SELF-EMPLOYED

Employer's address

 

Number Street Number Street

 

 

 

City State ZIP Code City State ZIP Code
How long employed there? 3 MONTHS

 

 

 

 

 

 

 

3. Occupation PERSONAL SHOPPER
Employer's name INSTACART
Employer's address
Number Street Number Street
City State ZIP Code City State ZIP Code

How long employed there?

Schedule |: Your Income page 3
 

Case 19-26195 Doc1 Filed 12/06/19 Page 46 of 66

 

 

STRUM TER CRC CLL a ela
peter DORELLA N. FOUNTAIN a
First Namo Micke Name Last Name Check if this is:
(Conca i fling) FERNane mM = (2 An amended filing
Unted States Banntey Coutorite: DISTRICT OF MARYLAND 11 supaloment owing posipetion chapter 13
Case number MM DDI YYYY

 

(If known)

 

 

Official Form 106J
Schedule J: Your Expenses 42/18
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

area Describe Your Household

 

1. {s this a joint case?

Wf No. Go to line 2.
(J Yes. Does Debtor 2 five in a separate household?

 

 

 

 

 

 

 

 

 

(1 No
Q Yes. Debtor 2 must file Official Form 106-2, Expenses for Separate Household of Debtor 2.
2. Do have dependents?
you of No Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and CJ Yes. Filt out this information for Debtor 1 or Debtor age with you?
Debtor 2. each dependent...............-.....-..-. O
No

Do not state the dependents’

names. O) Yes
C} No
UC) Yes
OQ No
C] Yes
Q) No
CI Yes
LJ No
C3 Yes

3. Do your expenses include UO No
expenses of people other than Pr |
yourself and your dependents?‘ Yes

Tiwi Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule i: Your income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and
any rent for the ground or lot. 4. $ 1370.00
ff not included in line 4:
4a. Real estate taxes 4a $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. § 0.00
4d. Homeowner's association or condominium dues 4d. $ 0.00

Official Form 106J Schedule J: Your Expenses page 1
 

 

Case 19-26195 Doc1 Filed 12/06/19 Page 47 of 66

Debtor 1 DORELLA N. FOUNTAIN
First Name

16.

17.

18.

19.

Official Form 106)

Middle Name: Last Name

. Additional mortgage payments for your residence, such as home equity loans

Utilities:
6a. Hlectricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Intemet, satellite, and cable services
6d. Other. Specify:

 

. Food and housekeeping supplies

. Clothing, laundry, and dry cleaning
. Personal care products and services
. Medical and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, chibs, recreation, newspapers, magazines, and books
Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in fines 4 or 20.

15a. Life insurance
15b. Health insurance

15c. Vehicle insurance

15d. Other insurance. Specify:
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:
installment or lease payments:
17a. Car payments for Vehicle 1
17>. Car payments for Vehicle 2
17c. Other. Specify:
17d. Other. Specify:

 

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on fine 5, Schedule I, Your Income (Official Form 106).

Other payments you make to support others who do not live with you.
Specify, PARENTS.

. Other real property expenses not included in fines 4 or 5 of this form or on Schedule I. Your income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20e. Homeowner's association or condominium dues

Case number (# known),

Schedule J: Your Expenses

a

28 & B

N

o 9

10,

11.

12.
13.
14,

18a.
15b.
186.

15d.

16.

17a.
17b.
17c.

17d.

18,

19.

20a.

20b.

Your expenses

$ 0.00
$ 400.00
$ 60.00
$ 100.00
$ 0.00
$ 150.00
$ 0.00
$4000
$80.00
$C
$ 160.00
$ 40.00
$C.
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
3

$

$

$

s_ C8.
$ 100.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00

page 2
 

Case 19-26195 Doc1 Filed 12/06/19 Page 48 of 66

 

 

petior1 § DORELLAN. FOUNTAIN Case number (¢ moon
Firat Name Middle Name Last Name
21. Other. Specify: a. +$ = COD

 

 

22. Calculate your monthly expenses.

22a. Add lines 4 through 21. 2a. | g 2200.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. | § 0.00
22c. Add fine 22a and 22b. The resuit is your monthly expenses. 22c. $ 2200.00

 

 

 

23. Calculate your monthly net income.

 

23a. Copy line 12 (your combined monthly income) from Schedule 1. 2a tS 1500.00

23b. Copy your monthly expenses from line 22c above. 23b. ¢ 2200.00

23c. Subtract your monthly expenses from your monthly income. 700.00
The resutt is your monthly net income. 23c. $a

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

CD No. iia says sean iyi ninety
bd Yes. | Exptain here: RENTAL INCREASE AND MONTHLY CAR COST.

 

Official Form 106J Schedule J: Your Expenses page 3
 

Case 19-26195 Doc1 Filed 12/06/19 Page 49 of 66

Fill in this information to identify your case:

Debtor 4 DORELLA N. FOUNTAIN

 

 

 

 

 

 

 

(Sponse- i ing) Farsi Name Middle Name Last Name
United States Bankruptcy Cout forthe: DISTRICT OF MARYLAND
renown)
C1 Check if this is an
amended filing
Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42115

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

_~-

Did you pay or agree to pay someone who is NOT an attorney to heip you fill out bankruptcy forms?
No

QO} Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

 

Under penalty of perjury, | deciare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

 

 

 

Signature of Debtor 1 Signature of Debtor 2

Official Form 106Dec Declaration About an Individual Debtor's Schedules
Case 19-26195 Doc 1

Fill in this information to identify your case:

Filed 12/06/19

 

 

Debtor1 DORELLA N. FOUNTAIN
First Name Middte Name Last Name
Debtor 2
Middle Name Last Name

 

(Spouse, if filing) First Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

 

 

 

Page 50 of 66

  

Case number J “
(If known) i f Check if this is an
"amended filing
Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

UO) Married
{2 Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

| Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

U3 No

Debtor 1:

248 58TH ST NE

Number Street
WASHINGTON DC 20019
City State ZIP Code
4636 WINTERBERRY LANE
Number Street

OXON HILL MD 20745
City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal

 

 

 

 

Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there

CO) same as Debtor 1 U same as Debtor 1
From 201 8 From
To 2018. To

City State ZIP Code

UL} same as Debtor 1 (2 same as Debtor 1
From 201 6 From
To 2018. To

 

 

City

equivalent in a community property

State ZIP Code

state or territory? (Community property

states and territories include Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Wi No

U Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

mien Explain the Sources of Your income
Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

Official Form 107
 

 

Case 19-26195 Doc1 Filed 12/06/19 Page 51 of 66

Debtor 1 DORELLA N. FOUNTAIN Case number (if koun),

First Name Middie Name: Last Name

 

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
{J No
Od Yes. Fill in the details.

 
   

Sources of income Gross income Sources of income Gross income

Check all that apply. (before deductions and. == Check ail that apply. (before deductions and
exclusions) exclusions)
, Wf wages, commissions, (3 Wages, commissions,
From Jonuary of caventyoor unl " fomsce pe $___36250 tontenaes
of Operating a business Ql Operating a business
wi Wages, commissions, | Wages, commissions,
For last calendar year: bonuses, fips $ 36717 bonuses, tips $
(January 1 to December 31, 2018 ) ing a business (2 operating a business
For the calendar year before that: BA wages, commissions, (Cd wares, commissions,

bonuses, tips

bonuses, fips
(January 1 to December 31, 2017 ) 2 Operating a busi $ 17233 $

QO Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable. Examples of ofher income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.
List each source and the gross income from each source separately. Do not include income that you listed in line 4.

Gi No

C2 Yes. Fil in the details.

 

Sources of income Gross income from Sources of income Gross income from

 

 

 

 

 

 

Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)

From January 1 of current year until ———————_

the date you filed for bankruptcy: 5

—_____———_ § $

For last calendar year: $, $

(January 1 to December 31, 2018 j $

YyYY
$

For the calendar year before that: $ $.

(January 1 to December 31, 2017 ) $ $

wry

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2
 

Case 19-26195 Doc 1

Filed 12/06/19 Page 52 of 66

 

 

First Name Middle Name: Last Name
List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

(1 No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825" or more?

CJ No. Go to line 7.

CD Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

a Yes. Debtor 1 or Debtor 2 or both have primarity consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

CJ No. Go to line 7.

7] Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
Payment
CREDIT ACCEPTANCE CORP 11/20/19 ¢ 600 ¢ 15000 (0 Mongage
Creditor’s Name wl
PO BOX 513 car
Samar Seok C) credit card
is Loan repayment
U Suppliers or vendors
SOUTHFIELD Mi 48037 g
Cay State ZIP Code Other
$ $ UJ Mortgage
Creditor’s Name
Q Car
Nomber Sweet C) credit card
(3 Loan repayment
Q Suppliers or vendors
Gay Sas ZIP Code Q Other
$ $ (2 Mortgage
Creditor’s Name
QQ Car
— CQ credit card
QO) Loan repayment
Q Suppliers or vendors
City Stale ZIP Code O) other
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Case 19-26195 Doc1 Filed 12/06/19 Page 53 of 66

Debtor 1 DORELLA N. FOUNTAIN

Case number (kom),
First Name Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations,
such as child support and alimony.

Wf No

CJ Yes. List all payments to an insider.

Dates of Total amount Amount you sti. Reason for this payment
payment paid owe

- $ $
insider's Name

 

 

 

 

City State ZIP Cade

 

insiders Name

 

Number Street

 

 

City State ‘ZIP Code
8. Within 1 year before you filed for bankruptcy, dkl you make any payments or transfer any property on account of a debt that benefited
an insider?
include payments on debts guaranteed or cosigned by an insider.
Wf No

CI Yes. List all payments that benefited an insider.

Dates of Total amount Amount you still. Reason for this payment
Payment paid owe _Inchide creditor's name _

 

Insider's Name §. §

 

 

Number Street

 

 

City State ZIP Code

 

insider's Name

 

Number Sireet

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 4
 

Case 19-26195 Doc1 Filed 12/06/19 Page 54 of 66

 

 

Debtor: _DORELLA N. FOUNTAIN Case number (#0

Name Middte: Name: Last Name

leew identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such maiters, including personal injury cases, small claims actions, divorces, collection suits, patemity actions, support or custody modifications,

 

 

 

 

 

 

 

 

 

and contract disputes.
Wf No
C Yes. Fill in the detaits.
Nature of the case Court or agency Status of the case
Casetife or Name a Pending
: QO on appeat
Number Street {2 concuded
Case number |
City State ZIP Code
Case title Cou Name Q Pending
2 on appeal
‘Number Street L) Concluded
: City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, gamished, attached, seized, or levied?

Check ail that apply and fill in the details below.

Mf No. Go to fine 11.
C} Yes. Fil in the information below.

 

 

 

 

 

 

 

 

Describe the property
Creditors Name
Number Street Expiain what happened
CI Property was repossessed.
(3 Property was foreclosed.
LJ Property was gamished.
City Stale Zip Code CJ Property was attached, seized, or levied.
Describe the property
Creditor's Name
Number Streat
Explain what happened
CL] Property was repossessed.
() Property was foreclosed.
oS Sais PG (2 Property was gamished.
C) Property was attached, seized, or levied.
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy

Date Value of the property
$.

Date Value of the property
$

 

page 5
 

 

Case 19-26195 Doc1 Filed 12/06/19 Page 55 of 66

Debtor 1 DORELLA N. FOUNTAIN Case number (# mown)
Nida Name

First Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?
WZ No

Q2 Yes. Fié in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name - ~
| $.
Number Street
City State ZIP Code Last 4 digits of account number: XXXX-—__

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?
i No

) Yes

Flas List Certain Gits and Contributions

 

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
W No

C Yes. Fil in the detaits for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

 

Person to Whom You Gave the Gat

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6
 

Case 19-26195 Doc1 Filed 12/06/19 Page 56 of 66

matic Kame Last Name

 

- 44.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

Wi No

CD Yes. Fill in the details for each gift or contribution.

 

 

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
- $
Charity’s Name
$
Number Street
City State ZIP Code

i Fla aon List Certain Losses

 

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

Wf No

C] Yes. Fil in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred loss lost
include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

 

 

 

‘F\am@em List Certain Payments or Transfers

 

16. Within 1 yoar before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consuited about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
J No

(2 Yes. Fill in the details.

 

 

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was
Number _ Street $
| $
City State ZIP Code
Email or website address

 

Person Who Made the Payment, if Not You

 

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7

 
 

 

Case 19-26195 Doc1 Filed 12/06/19 Page 57 of 66

 

 

 

 

 

 

 

 

 

Debtor 1 DORELLA N. FOUNTAIN Case number (i known),
First Name Middle Name Last Name
Description and value of any property transferred Date payment or Amount of
transfer was made payment
Person Who Was Paid
$
Number Street
$
City State ZIP Code
Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behaif pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

Wf No

CI Yes. Fit in the details.

 

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was.
. _ made
Person Who Was Paid
Number Street §
$
City State ZIP Code

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
No
C) Yes. Fill in the details.

Desceiptiog and value of property Describe any property or payments received Date transfer
or debts paid in exchange — was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person’s relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code
Person's relationship to you
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 8

 
 

 

Case 19-26195 Doc1 Filed 12/06/19 Page 58 of 66

petri  DORELLA N. FOUNTAIN Case number (know

First Name Maddie Name. Last Name.

 

 

19. Within 40 years before you filed for bankruptcy, did you transfer any property to a self-settied trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

Wi No
CI Yes. Fill in the details.

Description and value of the property transferred Date transfer
__ was made

Name of trust

 

 

Flach List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments heid in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
Wf No

QO Yes. Fill in the details.

 

 

 

 

 

 

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Financial institution
WOOK CI checking _ $
Number _ Streat C2 savings
Q Money market
CO Brokerage
City State ZIP Code C2 other
MOK CD checking —__ $
Name of Financial institution
CO savings
Number Street CI Money market
a | Brokerage
CI otner.
City State ZP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
bf No

CI Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
: have it?
CJ No
Name of Financial institution Name OC) Yes
Number Street Number Street
Cry State ZiP Code

 

 

City State Zip Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
 

Case 19-26195 Doc1 Filed 12/06/19 Page 59 of 66

Debtor 1 DORELLA N. FOUNTAIN Case number (a known),

First Name. Miidle Name Last Name

22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
D Yes. Fill in the details.

 

 

Who else has or had access to X? Describe the contents Do you still
have it?
| LINo
Name of Storage Facility Name | OyYes

 

 

City State ZP Code |

Peta ah identify Property You Hold or Control for Someone Eise
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,

 

 

 

 

 

 

 

 

or hold in trust for someone.
Wf No
(2 Yes. Fill in the details.
Where is the property? Describe the property Value
Ovwmer’s Name $
Number Street
Number Street
City State 2P Code ty State 71P Code

Timi Give Details About Environmental information

For the purpose of Part 10, the following definitions apply:

ms Environmental law means any federal, state, or local statute or regulation conceming pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or reguiations controlling the cleanup of these substances, wastes, or material.

m Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

= Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, poHutant, contaminant, or similar term.

Report ail notices, releases, and proceedings that you know about, regardless of when they occurred.
24.Has any governmental unit notified you that you may be Hable or potentially liable under or in violation of an environmental law?

@ No

Cl Yes. Fill in the detaits.

 

 

Governmental unit Environmental law, if you know it _Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10
 

Debtr1 .DORELLAN. FOUNTAIN Case number (#xn0en)

 

Case 19-26195 Doc1 Filed 12/06/19 Page 60 of 66

First Name Middle Name Last Name

25.Have you notified any governmental unit of any release of hazardous material?

 

 

 

 

 

 

Gf No
CI Yes. Fill in the details.
Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Steet Number Street
Cy State ZIP Code
City State «ZIP Code
26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
wi No
CO Yes. Fill in the detais.
Court or agency Nature of the case Status of the
Case title. QO
c Ne Pending
Q On appeal
Nember Steet = = (2 Concluded
Case number tty State ZIP Code State ZIP Code
Tih Give Details About Your Businoss er Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
QO Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
GS A member of a limited liability company (LLC) or limited liability partnership (LLP)
C) A partner in a partnership
OQ An officer, director, or managing executive of a corporation
LL] An owner of at least 5% of the voting or equity securities of a corporation

Cl No. None of the above applies. Go to Part 12.
6 Yes. Check ali that apply above and fill in the details below for each business.

 

 

 

 

 

 

 

 

 

 

Describe the nature of the business Employer identification number
QUEEN-ISH TENDENCIES COL ete tiie wasn, 80 tot inchude Social Security number or ITIN.
— ( SING BUSINESS
| MERCHAND! :
6107 BREEZEWOOD COURT _ ein: XX-XXXXXXX 0
GREENBELT MD 20770 | From 2019 To___
Describe the nature of the business Employer identification number
Do not include Social Security number or ITIN.
Business Name 5
BIND oe
Name of accountant or bookkeeper Dates business existed
From __ ‘To
City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for individuais Filing for Bankruptcy page 11

 
 

Case 19-26195 Doc1 Filed 12/06/19 Page 61 of 66

Debtor 1 DORELLA N. FOUNTAIN Case number (i known),

Fost Name Maddie Narre: Last Name

 

 

Employer identification number
., Do not include Social Security number or ITIN.

 

 

 

Business Name :
BIN:
Number Street Name of accountant or bookkeeper Dates business existed
From To
City State ZIP Code

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.
i No

C) Yes. Fill in the details below.

Date issued

 

Name MM IDD/YYYY

 

Number Street

 

 

ic ieese Sige Below

 

i have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

Signature of Debtor 2

Date
Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
wf No
OQ) Yes

Did you pay or agree to pay someone who is not an attomey to help you fill out bankruptcy forms?

WJ No

CJ Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 12
 

 

Case 19-26195 Doc1 Filed 12/06/19 Page 62 of 66

DISTRICT OF MARYLAND mane cs
QUSDEC -6 AM 10: 56
IN THE UNITED STATES BANKRUPTCY COURT FOR THE

  

IN RE:

 

DORELLA N. FOUNTAIN

)
)
) Case No.
)
Debtor. )

Chapter 7
VERIFICATION OF MATRIX

The above named debtor hereby verifies that the attached List of Creditors is true
and correct to the best of his/her/their knowledge.

Date:_| 1| ( | | 4 f | n=

TT
Debtor Signature
 

Case 19-26195 Doc 1

Ability Recovery Servi
Po Box 4031
Wyoming, PA 18644

Butlet Transportation Sevices
1717 Whitehead Road
Woodlawn, MD 21207

Capital One Bank Usa N
Po Box 85520
Richmond, VA 23285

Commonwealth Financial
P O Box 197
Dunmore, PA 18512

Convergent Outsourcing
800 Sw 39th St
Renton, WA 98057

Credit Acceptance Corp
Po Box 513
Southfield, MI 48037

Credit Collection Serv
725 Canton St
Norwood, MA 02062

Filed 12/06/19 Page 63 of 66
 

 

eC

Case 19-26195 Doc1 Filed 12/06/19 Page 64 of 66

Fms Financial Solution
9001 Edmonston Rd Ste 20
Greenbelt, MD 20770

Fedloan Servicing
P O Box 530210
Atlanta, GA 30353-0210

Gm Financial
Po Box 181145
Arlington, TX 76096

Green Dot Bank
Po Box 5100
Pasadena, CA 91117

1 C System Inc
Po Box 64378
Saint Paul, MN 55164

internal Revenue Service
Po Box 37910
Hartford, CT 06176

Janae Fountain
4636 Winterberry Lane
Oxon Hill, MD 20745
 

Case 19-26195 Doc 1

Lynv Funding Lic
55 Beattie Place
Greenville, SC 29601

Meridian Financial M
39 South 4th Street
Warrenton, VA 20186

Nelnet Lns
Po Box 1649
Denver, CO 80201

Pamela Feeley
9901 Medical Center Drive
Rockville, MD 20850

Portfolio Recovery Associates Lic
120 Corporate Blvd
Norfolk, VA 23502

Ra Rogers In Coll
2135 Espey Court
Crofton, MD 21114

Receivables Managment
1807 Huguenot Road
Midlothian, VA 23113

 

IEEE EEE EIIIOSSS "a

Filed 12/06/19 Page 65 of 66
 

eee

Case 19-26195 Doc1 Filed 12/06/19 Page 66 of 66

Shady Grove Adventist Hospital
9901 Medical Center Drive
Rockville, MD 20850

Transworld System Inc
500 Virginia Dr
Fort Washington, PA 19034

 

United Consumers
14205 Telegraph Rd
Woodbridge, VA 22192

Waypoint Resource Grou
301 Sundance Pkwy
Round Rock, TX 78681
